Citation Nr: 1111135	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-36 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from July 1966 to April 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the above claims.  

In February 2011, a hearing was held before the undersigned Acting Veterans Law Judge making this decision.  See 38 U.S.C.A. § 71107(c) (West 2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during active service.

2.  Tinnitus had its onset during active service.  

3.  In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal with respect to the issue of entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to Agent Orange exposure, is requested.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

3.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to Agent Orange exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Bilateral Hearing Loss and Tinnitus

As a result of the Board's decision to grant service connection for hearing loss and tinnitus, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), cannot be considered prejudicial to the Veteran.  The Board will therefore proceed to a review of the claims on the merits.

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss can be service connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The DD Form 214 from the Veteran's period of active service reflects that the Veteran was attached to an aviation unit during service and that his occupational specialty classification was Airborne Sensor Specialist.

Service treatment records do not reflect any relevant complaints or treatment with the possible exception of an entry, dated in January 1968, indicating that the Veteran complained of pain in the right ear of several days in duration.  The impression was sinus congestion.  

A private audiologic study from November 2004 reflects a diagnosis of mild to severe high frequency sensorineural hearing loss, bilaterally.  

A VA outpatient treatment record from November 2004 reflects that the Veteran was to be scheduled for an audio assessment with follow-up treatments as needed.  

In a private medical report from November 2008, Dr. Daniel Nesi indicated that the Veteran presented in his office with a history of long-standing noise exposure in the Vietnam War.  Dr. Nesi further noted that the Veteran had had a thorough examination at his clinic in 2005, at which time he demonstrated high frequency hearing loss with moderate to severe sensorineural loss and fair discrimination.  Now, the Veteran's symptoms had reportedly worsened.  His tinnitus was louder and he had a significant hearing loss in the left ear with only 8 percent discrimination.  Dr. Nesi recommended that the Veteran undergo hearing aid evaluations and rehabilitation for hearing loss and tinnitus that is available.  It was Dr. Nesi's opinion that the Veteran had experienced no post-service noise exposure that would aggravate this situation, and that therefore, it appeared to be significantly related to his acoustic trauma which occurred in military service.  

A private audiologic study from May 2009 revealed mild to moderate sensorineural hearing loss on the right, and mild to moderate/severe sensorineural hearing loss on the left.  

VA examination in December 2009 revealed that the Veteran complained of decreased hearing and tinnitus.  He described the onset and progression of his hearing loss and tinnitus as at least 15 years.  The condition in his left ear was worse than his right.  During service, he flew aerial reconnaissance in a turboprop plane, and was also subjected to noise when he worked on a flight line with engines running without the use of hearing protection.  Other examples of noise exposure included being subjected to mortar attacks while overseas, basic training exercises, and the discharge of flares.  As a civilian, the Veteran was an Internal Revenue Service (IRS) agent supervisor, and he denied any noisy hobbies.  The Veteran noted that he unsuccessfully tried a hearing aid approximately 3-4 years ago.

Audiological examination revealed hearing thresholds of 25, 35, 45, 65, and 70 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right ear, and of 20, 35, 60, 65, and 70 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the left.  Pure tone averages were 54 decibels on the right and 59 on the left, and word recognition using the Maryland CNC word list was 90 percent on the right and 92 percent on the left.  The examiner summarized that the Veteran had mild to severe sensory loss from 1000 to 8000 Hertz, bilaterally.  

In an addendum dated in January 2010, the December 2009 examiner noted that there was no documentation of hearing loss from the Veteran until 36 years after service, no evidence of hearing loss diagnoses in service or within one year of discharge, and no complaints or treatment for hearing loss during service.  He also noted that there was no scientific basis for a delayed onset of hearing loss.  Therefore, based on the available evidence, the examiner believed that it was less likely that the Veteran's hearing loss and tinnitus were related to military service.  

At the Veteran's hearing before the Board in February 2011, the Veteran noted that he first sought treatment for his hearing loss approximately 30 years ago, his spouse testified that she recalled the Veteran having difficulty hearing since his return from the service, and the Veteran described the various ways that he was exposed to noise during service.  

The Board has considered the evidence relevant to these claims, and first finds that it includes current diagnoses of tinnitus and bilateral hearing disability for VA benefits purposes (38 C.F.R. § 3.385 (2010)).  Thus, a current disability has been demonstrated with respect to each claim.  

In addition, the Veteran's assertion that he was exposed to noise during service due to his exposure to aircraft noise is corroborated by his occupational specialty during service and his attachment to an aviation unit.  Thus, the Board also finds that there is sufficient evidence of the Veteran's exposure to acoustic trauma during service.

The record also reflects the November 2008 private opinion of Dr. Nesi, who, after noting the Veteran's complaints with respect to decreased hearing and tinnitus, stated that the Veteran had experienced no post-service noise exposure that would aggravate this situation, and that therefore, it appeared to be significantly related to his acoustic trauma which occurred in military service.  The evidence also demonstrates that Dr. Nesi had been treating the Veteran for these disorders since November 2004, that the Veteran's primary post-service occupation was as an IRS agent supervisor, and that the Veteran denied that he ever participated in any noisy hobbies.  

In addition, while the December 2009 VA examiner did not find that the Veteran's hearing loss and tinnitus were related to his in-service noise exposure, his expressed rationales are found to be inadequate and/or not supported by the evidence of record.  More specifically, in large part, the VA examiner's opinion is based on the lack of documented complaints or treatment both during and following service, and this has clearly been held to be an insufficient basis for an opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Moreover, to the extent the examiner relies on the fact that there is no support for the delayed onset of hearing loss based on noise exposure, the Veteran and his spouse note that his problems have existed since service, and have merely worsened in recent years.  Thus, this aspect of the opinion is also based on an inaccurate premise, and therefore of very limited evidentiary value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

Accordingly, because the evidence reflects exposure to noise during service, and the Veteran's tinnitus and a hearing loss by VA standards has been documented and found to be consistent with noise exposure during active service, with one opinion in favor of service connection for hearing loss and tinnitus and one against, the Board will give the Veteran the benefit of the doubt, and find that the Veteran's hearing loss and tinnitus had their onset during active service.  Consequently, the Board finds that the evidence supports entitlement to service connection for bilateral hearing loss and tinnitus.  


II.  Dismissed Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).

In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal with respect to the issue of entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to Agent Orange exposure, is requested.

The appellant has withdrawn his appeal as to the issue of entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to Agent Orange exposure, and hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed.








ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 

The issue of entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to Agent Orange exposure, is dismissed.




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


